IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE

                                                         FILED
THE STATE OF TENNESSEE, ex rel.,         )                   July 27, 1999
THE CITY OF LAFAYETTE,                   )
TENNESSEE,                               )              Cecil Crowson, Jr.
A municipal corporation,                 )             Appellate Court Clerk
                                         )
      Plaintiff/Appellant,               )
                                         )   Appeal No.
                                         )   01-A-01-9810-CV-00520
VS.                                      )
                                         )   Macon Circuit
                                         )   No. 3893
RONALD J. MOWELL, LINDA J.                   )

MOWELL and DAVID R. W ILSON,             )
                                         )
      Defendant/Appellee.                )


        APPEALED FROM THE CIRCUIT COURT OF MACON COUNTY
                    AT LAFAYETTE, TENNESSEE

                  THE HONORABLE BOBBY CAPERS, JUDGE




LISA COTHRON STINNETT
100 W. Locust Street
Lafayette, Tennessee 37083
      Attorney for Plaintiff/Appellant

B. KEITH WILLIAMS
102 East Main Street
Lebanon, Tennessee 37087
      Attorney for Defendant/Appellee




                             AFFIRMED AND REMANDED




                                             BEN H. CANTRELL,
                                             PRESIDING JUDGE, M.S.


CONCUR:
KOCH, J.
CAIN, J.
                                 OPINION


              In this condemnation case the only question is whether there is any

material evidence to support the jury’s verdict. We affirm the judgment below.



                                           I.



              Ronald and Linda Mowell owned a home on a quiet street in Lafayette.

In improving the street in front of the Mowells’ home, the City lowered it, straightened

it out, and converted a quiet street into an industrial access road. The City took 0.149

acres of the Mowells’ property. The Mowells’ house is now elevated from the street,

with a steeper driveway, and a bank next to the road and along the driveway that

cannot be mowed because of its steepness.



              Mr. and Mrs. Mowell testified that the value of their property after the

completion of the project was $30,000 less than it was before the taking. The City

called an appraiser who testified that the Mowells’ damage amounted to $9,000. The

Mowells also called an appraiser who gave his opinion that they had been damaged

in the amount of $13,850. The jury returned a verdict for $20,000.



                                           II.



              The City argues on appeal that the Mowells’ testimony was incompetent

and that the upper limit of the range of reasonableness was $13,850. The argument

is based on the fact that the Mowells gave their opinion on values as of the date of the

trial rather than on the values as of the date of the taking. See Love v. Smith, 566

S.W.2d 876 (Tenn. 1978).



              A property owner is competent to testify to the value of his/her own

property. Rule 701(b), Tenn. R. Evid. We think the City overstates what the record



                                         -2-
shows with respect to the inadequacy of the Mowells’ testimony, but it is clear

nonetheless that the evidence came in without objection. Absent extraordinary

circumstances, a trial judge cannot be reversed for the admission of inadmissible

evidence unless “a timely objection or motion to strike appears of record, stating the

specific ground of objection.”     Rule 103(a)(1), Tenn. R. Evid.; In re Estate of

Armstrong, 859 S.W.2d 323, 328 (Tenn. App. 1993).



              A companion rule to Rule 103(a)(1), Tenn. R. Evid., is Rule 36(a), Tenn.

R. App. Proc., which provides that relief is not generally available in the appellate

courts to a party who failed to take whatever action was reasonably available to

prevent or nullify the harmful effect of an error. This rule follows a long line of cases

holding that the failure to object to the admission of evidence in the trial court is fatal

to the chance to assign the admission of that evidence as error in the appellate court.

Anderson v. State, 341 S.W.2d 385 (Tenn. 1960); Wilkerson v. State, 348 S.W.2d 314

(Tenn. 1961); Vowell v. State, 341 S.W.2d 735 (Tenn. 1960).



              We think the record contained evidence supporting the jury’s verdict.

Therefore, the judgment of the court below is affirmed and the cause is remanded to

the Circuit Court of Macon County for any further proceedings necessary. Tax the

costs on appeal to the appellant.


                                                   ______________________________
                                                   BEN H. CANTRELL,
                                                   PRESIDING JUDGE, M.S.

CONCUR:


_____________________________
WILLIAM C. KOCH, JR., JUDGE


_____________________________
WILLIAM B. CAIN, JUDGE




                                           -3-
             IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE



THE STATE OF TENNESSEE, ex rel.,           )
THE CITY OF LAFAYETTE,                     )
TENNESSEE,                                 )
A municipal corporation,                   )
                                           )
       Plaintiff/Appellant,                )      Appeal No.
                                           )      01-A-01-9810-CV-00520
                                           )
VS.                                        )      Macon Circuit
                                           )      No. 3893
                                           )
RONALD J. MOWELL, LINDA J.                        )      Affirmed and

MOWELL and DAVID R. W ILSON,               )      Remanded
                                           )
       Defendant/Appellee.                 )

                                 JUDGMENT

              This cause came on to be heard upon the record on appeal from the

Circuit Court of Macon County, briefs and argument of counsel; upon consideration

whereof, this Court is of the opinion that in the judgment of the trial court there is no

reversible error.

              In accordance with the opinion of the Court filed herein, it is, therefore,

ordered and adjudged by this Court that the judgment of the trial court is affirmed.

The cause is remanded to the Circuit Court of Macon County for the execution of the

judgment of that court and for the collection of the costs accrued below.

              Costs of this appeal are taxed against the City of Lafayette, Mayor Will

T. Colter, Principal, and Lisa C. Stinnett, Surety, for which execution may issue if

necessary.



                                    _____________________________________
                                    BEN H. CANTRELL, PRESIDING JUDGE, M.S.


                                    _____________________________________
                                    WILLIAM C. KOCH, JR., JUDGE


                                    _____________________________________
                                    WILLIAM B. CAIN, JUDGE